Order, Supreme Court, New York County (Rena Uviller, J.), entered on or about November 14, 1994, which granted defendant’s motion to dismiss the indictment charging him with first-degree sodomy, rape and sexual abuse, unanimously affirmed. Appeal from purported order of said court and Justice entered on or about October 4, 1994, unanimously dismissed, as taken from a nonappealable paper.
There is no showing that the four-year delay in indicting defendant was purposeful or resulted in any prejudice. However, the delay is not in any manner explained and it appears that defendant was readily available throughout this period and fully cooperated with the police investigation. This is a rare case where the length of and lack of justification for the delay are sufficient by themselves to warrant dismissal (see, e.g., People v Rodriguez, 205 AD2d 417, lv denied 84 NY2d 872; see, People v Singer, 44 NY2d 241, 253-254). Concur — Wallach, J. P., Ross, Williams and Mazzarelli, JJ. [See, 163 Misc 2d 237.]